Order closing the proofs, sO far as relates' tb the complainants, and'the defendant Sackett only, opened/ rind the latter to have forty days to take his testimony, on: payment of $1&‘ costs, arid on condition that within ten days" he stipulate to v/aive arfy forfeiture beyond the various premiums of $5(30 included in the two mortgages, in addition' th the money actually loaned to him by Smith, arid the $200 paid to Sherrriari.- Deferidant Sackett also allowed to exam-' ihe his co-deferidarit, Fitch, as a witness.